PER CURIAM:
The claimants brought this action for damage to their 1995 Buick LeSabre after it encountered a large depression on a road maintained by the respondent in Cabell County. The Court on its own motion amended the style to reflect the proper parties. The respondent having stipulated to liability, the Court will now proceed to assess damages.
The incident giving rise to this claim occurred on April 15, Í997. The claimants’ vehicle struck a large hole on Route 27/2 (Balls Branch Road), resulting in damage to the alignment, two tires and strut assembly. The claimants submitted into evidence a number of estimates for four new tires, four new struts and an alignment in the total amount of $1,063.59. Information provided by the claimants’ insurance carrier established that there was no applicable insurance which would have covered this incident.
At the time of the accident, the claimants’ vehicle had approximately 50,000 miles on it. Mr. Chaney testified that he was required to purchase four new tires due to uneven tread wear. The evidence further indicated that the struts on the vehicle were in need of repair when he purchased the vehicle.
The Court is of the opinion that the claimant is entitled to the price of two tires, a tire balance, and an alignment, and, therefore, makes an award in the amount of $200.00, representing a fair and reasonable amount for these repairs to the claimants’ vehicle.
Award of $200.00.